Per Curiam,
We need not discuss the form of the reservation for the reason that no specific exception appears to have been made to it on the trial below. Upon the merits we are of opinion that the evidence was not sufficient to toll the statute of limitations, and the judgment was properly entered for the defendants non obstante veredicto. We need not discuss the evidence or refer to the numerous authorities upon this subject. The case itself involves nothing new and we have gone over the subject so *156fully in former decisions that nothing remains to be added. If ^the profession does not understand by this time what is a sufficient acknowledgment to toll the statute we cannot hope by multiplying words to make it any plainer.
Judgment affirmed.